WHITE, Judge,
dissenting to order granting stay of execution.
Today an aggressive and assertive majority of this Court engaged in an unprecedented matter.
Applicant has no proceeding before us, yet his execution is stayed by the Court. He has legal matters before the U.S. Supreme Court; therefore, his stay of execution should be in that court. How is it reasonable that the applicant can prevail in this Court while his legal matters are entirely in another jurisdiction.
I vigorously dissent to the action of the aggressive and assertive majority sweeping aside prior precedent.